Case 3:18-cv-00113-RLY-MPB Document 88 Filed 10/07/19 Page 1 of 2 PageID #: 2400




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION

  MICHAEL KUEBLER, JAMES                        )
  DANIGELIS, and MICHAEL NISENSHAL,             )
  All Individually and on Behalf of Others      )
  Similarly Situated,                           )
                                                )
                        Lead Plaintiffs,        )
                                                )
         v.                                     ) 3:18-cv-00113-RLY-MPB
                                                )
  VECTREN CORPORATION,                          )
  CARL L. CHAPMAN,                              )
  DERRICK BURKS,                                )
  MICHAEL L. SMITH,                             )
  JAMES H. DEGRAFFENREIDT, JR.,                 )
  JOHN D. ENGELBRECHT,                          )
  ANTON H. GEORGE,                              )
  TERESA J. TANNER,                             )
  ROBERT G. JONES,                              )
  PATRICK K. MULLEN,                            )
  R. DANIEL SADLIER,                            )
  JEAN L. WOJTOWICZ,                            )
                                                )
                        Defendants.             )
                                                )

       NOTICE OF APPEAL BY MICHAEL KUEBLER AND JAMES DANIGELIS

        Notice is hereby given that Lead Plaintiffs Michael Kuebler and James Danigelis appeal to

 the United States Court of Appeals for the Seventh Circuit from the Court’s Entry on Motion to

 Dismiss dated September 6, 2019 (Filing No. 79), Amended Entry on Motion to Dismiss dated

 September 18, 2019 (Filing No. 83) (which corrected an error in the Court’s Entry on Motion to

 Dismiss), and the accompanying Final Judgment (Filing No. 80) which granted the Defendants’

 motion to dismiss Plaintiffs’ claims with prejudice and entered final judgment in favor of

 Defendants and against Plaintiffs.




                                                1
Case 3:18-cv-00113-RLY-MPB Document 88 Filed 10/07/19 Page 2 of 2 PageID #: 2401




  DATED: October 7, 2019                        Respectfully submitted,


  OF COUNSEL                                    /s/ Jason A. Shartzer
                                                Jason A. Shartzer, Atty. No. 23989-49
  MONTEVERDE & ASSOCIATES PC                    SHARTZER LAW FIRM, LLC
  Juan E. Monteverde                            156 E. Market Street
  Miles D. Schreiner                            10th Floor, Suite 1000
  The Empire State Building                     Indianapolis, IN 46204
  350 Fifth Avenue, Suite 4405                  (317) 969-7600
  New York, NY 10118                            (317) 969-7650 Fax
  Tel: (212) 971-1341                           Email: jshartzer@shartzerlaw.com
  Fax: (212) 202-7880
  E-mail: jmonteverde@monteverdelaw.com         Local Counsel for Lead Plaintiffs and the
          mschreiner@monteverdelaw.com          Putative Class


  ADEMI & O’REILLY, LLP
  Guri Ademi
  Shpetim Ademi
  3620 East Layton Ave.
  Cudahy, WI 53110
  Tel: (414) 482-8000
  Fax: (414) 482-8001
  E-mail: gademi@ademilaw.com

  Counsel for Lead Plaintiffs Kuebler and
  Danigelis and Co-Lead Counsel for the
  Putative Class




                                            2
